DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2021 has been entered.
 
					Response to Arguments
Applicant’s response to the last Office Action, filed 6/28/2021, has been entered and made of record.
Applicant has amended claims 1.4.12.19.25.28-29, and 34. Claims 1,4,6-7,12-14,16-21 and 24-34 are currently pending.
Applicants arguments filed 6/10/2021 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Prokhorov et al.  et al (US 20160176397) in view of Saigusa et al. (US 2017/0369055)


	Claim Objections
Claim 12 is objected to minor informalities” the claim teaches a “driver “threshold and not a “river” threshold. Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 states "previously presented" but should be “currently amended”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14,16-21,24-34 are rejected under 35 U.S.C. 103 as being unpatentable over Prokhorov et al (US 20160176397) in view of Saigusa et al. (US 2017/0369055)
As to claim 1, Prokhorov et al. teaches the computer-implemented method for moving object predictive locating, reporting, and alerting, the computer-implemented method comprising: 
a primary observer entering data corresponding to a moving subject vehicle (The hazardous behavior module 121 can be configured to detect, analyze, assess and/or interpret information about a detected oncoming object to determine whether such oncoming object is exhibiting hazardous behavior. As used herein, "oncoming object" is an object that is being approached by a moving vehicle and that is itself moving toward the vehicle in a direction that is generally opposite to a travel direction of the vehicle, paragraph [0022] note that the hazardous behavior module 121 can be operatively connected to a set of predefined erratic movement profiles 117. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included as part of one or more of the data stores 115. In one or more arrangements, the set of predefined erratic movement profiles 117 can be included as part of the hazardous behavior module 121. In one or more arrangements, one or more of the set of predefined erratic movement profiles 117 can be directed to sliding motions, such as may occur when an oncoming object is moving on a wet, icy or snowy road. In one or more arrangements, one or more of the set of predefined erratic movement profiles 117 can be directed to swerving motions, such as may occur when an oncoming object is being operated by an intoxicated, drowsy and/or distracted driver, paragraph [0030-0031]; figure 3A 320); 
receiving a primary observer global positioning satellite GPS data from a location of said primary observer ( assess and/or interpret data/information acquired by a sensor system 125 of the vehicle 100 to determine whether an oncoming object is exhibiting a hazardous behavior, paragraph[0023],[0030-0031] and [0039]; note that Prokhorov does  note that );
based on the set of merged data(based on the data, paragraph[0022-0026],[0030-0031],[0081-0084]), 
a predicted location or range of locations for the moving object subject vehicle , a potential path of travel for the moving  subject vehicle and providing an alert to said driver (paragraph[0052],[0071],[0081-0084]) and at least one driver located at a driver Global Positioning Satellite (GPS) location ( figure 3A-3B and paragraph [0083]).
While Prokhorov teaches the matching of data Prokhorov does not teach “merging the entered moving subject vehicle data and the received primary observer GPS data into a set of merged data and comparing said driver Global Positioning Satellite (GPS) location with said potential path of travel for said moving subject vehicle with a driver threshold for notification for interaction with said moving subject vehicle.
Specifically, Saigusa et al teaches detecting data, from a vehicular communications network, from a merging vehicle intending to merge into the path of the host vehicle; detecting data, from the vehicular communications network, of preceding traffic in the path of the host 
vehicle; determining a speed and location of the merging vehicle from the data transmitted over the vehicle communications network; determining a speed and location of preceding traffic on the path of the host vehicle from the data transmitted over the vehicular communications network; and predicting whether the speed of the preceding traffic or the speed of the merging vehicle will slow down during the merge (abstract). Saigusa teaches the method 700 may further include block 708 to analyze vehicular data by computer system 404 that includes, but is not limited to, the speed, 
acceleration, location, heading, etc., of remote vehicle 110 and traffic 130.  
The merge assist calculator 420 can analyze the remote vehicle's 110 speed and 
geographic location data and compare to the speed and geographic location data 
of vehicles in traffic 130 (paragraph[0095]).Additionally, Saigus teaches the data component 412 of the ACC computer system 404 can store tailgater data including speed, detection, predetermined threshold distance and speed data, brake light profiles, and other additional data.  The data 412 can include calculations for various preset and/or adaptive distance and speed 
thresholds.  In an embodiment, a tailgater may be detected by one or more threshold distances WDn (warning distance).  In an example, the one or more warning distances could be multipliers of a vehicle length.  In another example, the one or more warning distances may depend on a distance required to brake at a certain speed as determined by government, commercial, and/or 
empirical data.  The threshold warning distances WDn may be selectively 
determined based upon one or more factors that can affect braking distance and 
driver reaction time for braking (paragraph[0120]). It would have been obvious to one skilled in the art before filing of the claimed invention to merge the data of Prokhorov in order to  effectively determine the immediacy of the requirement for the subject vehicle to brake or slow down to avoid a collision. Therefore, the claimed invention would have been obvious to one of ordinary skill in the art at the time of the invention by applicant.  
As to claim 4, Prokhorov et al.teaches the computer-implemented method of claim 1, wherein the alert is based upon a distance between said primary observer Global Positioning Satellite (GPS) location and said at least one driver Global Positioning Satellite (GPS) location to have potential for interaction with the moving subject vehicle. (the vehicle 100 can be configured for risk mitigation with respect to oncoming objects. In one or more arrangements, the vehicle 100 can be configured so that, responsive to determining that an oncoming object exhibits a hazardous behavior, an altered travel route is determined for the vehicle 100. While such a determination is made, safe operation of the vehicle 100 can be maintained. "Maintaining safe operation of the autonomous vehicle" means that the forward movement of the vehicle 100 is continued while avoiding contact with another object in the external environment. The forward movement can be continued at the same speed, a reduced speed or even an increased speed, paragraph [0071] and [0081-0084] note that Prokhorov use GPS information from another user to determine a patenting path of the other vehicle (320) ( see paragraph [0064-0067] and  the sensor system 125 can include one or more sensors configured to detect, determine, assess, monitor, measure, quantify and/or sense the location of the vehicle 100 and/or the location of objects in the environment relative to the vehicle 100, paragraph [0036-0043]).). 
As to claim 6, Prokhorov et al.  teaches the  computer-implemented method of claim 1, further comprising: providing the primary observer a user interface for information entry via a mobile device or a built-in display ( paragraph [0067],[0081-0084]). 
As to claim 7, Prokhorov et al.  teaches the computer-implemented method of claim 1, further comprising receiving at least some of the moving subject vehicle  from one or more mobile devices (The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer, or entirely on the remote computer or server, paragraph [0081-0084], [0101]). 
As to claim 12, Saigusa teaches the computer-implemented method of claim 1, wherein the driver threshold for notification for interaction with said moving subject vehicle determining comprises calculating an area from the predicted location or range of locations for the moving subject vehicle, and determining whether the driver is located within the area(paragraph [077], [0120-122]).
As to claim 13, Saigusa teaches the computer-implemented method of claim 12, wherein the area comprises a reachable range and is configured as a two dimensional area or a three dimensional area (paragraph [0067])
As to claim 14, Prokhorov et al.  teaches the computer-implemented method of claim 13, wherein the reachable range is a function of means of movement of the moving subject object and a medium on or in which the movable object is traveling(paragraph[0023-0025],[0039-0041]). 
As to claim 16, Prokhorov et al. teaches the computer-implemented method of claim 1, wherein the moving subject vehicle exhibits certain behavior determined to be indicative of a drunk driver's vehicle, a texting driver's vehicle, an otherwise impaired driver's vehicle, a kidnapper of missing children's vehicle, an enemy combatant, an enemy combatant's vehicle, or a dangerous animal( one or more of the set of predefined erratic movement profiles 117 can be directed to swerving motions, such as may occur when an oncoming object is being operated by an intoxicated, drowsy and/or distracted driver, paragraph[0030]). 
As to claim 17, Prokhorov et al.teaches the computer-implemented method of claim 1, further comprising configuring the alert for transmission via a push notification, API alert, or server-side alert(paragraph[0067],[0101],[0081-0084]). 
As to claim 18, Prokhorov et al.teaches the computer-implemented method of claim 1, wherein the potential path of travel for the moving subject vehicle comprises at least one route determined in part based on data from a map server( The mapping application can determine one or more suitable travel routes between the origin and the destination. A travel route may be selected based on one or more parameters (e.g. shortest travel distance, shortest amount of travel time, etc.). In some arrangements, the navigation system 174 can be configured to update the travel route dynamically while the vehicle 100 is in operation, paragraph [0064]). 
As to claim 19, Saigusa teaches the computer-implemented method of claim 1, further comprising providing to the driver, the predicted location of the subject vehicle and at least one potential path of travel, both overlaid on a map and configured for display for the driver                          (paragraph [089],[0091]). 
As to claim 20, Prokhorov et al.  teaches the computer-implemented method of claim 6, wherein the user interface provides for the entry, of the information about the subject vehicle, via selection and entry of text(The vehicle 100 can include an input system 130 for receiving input from a vehicle occupant (e.g. a driver or a passenger). Any suitable input system 130 can be used, including, for example, a keypad, display, touch screen, multi-touch screen, button, joystick, mouse, trackball, microphone and/or combinations thereof, paragraph [0051], [0083]). 
As to claim 21, Prokhorov et al.  teaches the computer-implemented method of claim 6, wherein the user interface provides for the entry, of the information about the moving subject vehicle, via audio input or video input, the method further comprising parsing the audio or video using artificial intelligence or humans or a combination thereof ( one or more of these elements can be configured to identify the nature of the oncoming objects (e.g. whether the oncoming object is a vehicle) using any suitable technique, including, for example, template matching and other kinds of computer vision and/or image processing techniques and/or other artificial or computational intelligence algorithms or machine learning methods, paragraph [0050-0051]). 
As to claim 24, Prokhorov et al. teaches the computer-implemented method of claim 6, wherein the information entry tag is selected from a group comprising of at least one of license plate number, Make/Model, Color, Speed, and Direction of travel ([0042],[0062). 
As to claim 25, Prokhorov et al.  teaches the computer-implemented method of claim 2, wherein the automatically determining is based at least in part on machine learning or other artificial intelligence processes for learning and predicting based on historically observed habits and statistics(paragraph[0022-0031]). 
As to claim 26, Prokhorov et al. teaches the computer-implemented method of claim 1, wherein the method is configured to be utilized via a web browser, a corporate network server, a cloud-based provider(paragraph[0051],[0065-0067],[0101]). 
As to claim 27, Prokhorov et al.  teaches the computer-implemented method of claim 1, further comprising: identifying a specific type for the moving object; receiving historical traits and trends associated with the moving object, including statistical movement characteristics of the object, the statistical movement characteristics including acceleration and speed ability of the identified object; and adjusting the maximum acceleration, top speed, and maximum reachable range for the object as a function of geographic mediums that the object will move through in time over the projected course and trajectory of the moving object(paragraph[0091-0092],[0069-0072],[0034-0043],[0059]). 
The limitation of claim 28-29 has been addressed above.
As to claim 30, Saigusa teaches the computer-implemented method of claim 11, wherein the threshold is a distance of said driver from said subject vehicle (paragraph [0120-0122]).
As to claim 31, Saigusa teaches the computer-implemented method of claim 30, wherein the threshold also includes at least one of a speed of said subject vehicle, a direction of travel of said subject vehicle, a speed of said driver and a direction of travel of said driver and a destination of said driver (Saigus teaches the data component 412 of the ACC computer system 404 can store tailgater data including speed, detection, predetermined threshold distance and speed data, brake light profiles, and other additional data.  The data 412 can include calculations for various preset and/or adaptive distance and speed thresholds.  In an embodiment, a tailgater may be detected by one or more threshold distances WDn (warning distance).  In an example, the one or more warning distances could be multipliers of a vehicle length.  In another example, the one or more warning distances may depend on a distance required to brake at a certain speed as determined by government, commercial, and/or empirical data.  The threshold warning distances WDn may be selectively determined based upon one or more factors that can affect braking distance and driver reaction time for braking (paragraph[0120]))
The limitation of claims 32-34 has been addressed above.

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m. .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung	 can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664